Case: 19-41283   Doc# 262   Filed: 05/20/20   Entered: 05/20/20 21:39:56   Page 1 of
                                        30
                                                               STATEMENT OF OPERATIONS
                                                                  (General Business Case)
                                                                   For the Month Ended             04/30/20


                      Current Month
                                                                                                                        Cumulative           Next Month
     Actual              Forecast              Variance                                                                (Case to Date)         Forecast
                                                                      Revenues:
       $217,510              $265,000              ($47,490)      1    Gross Sales                                          $2,735,300          $250,000
                                                         $0       2    less: Sales Returns & Allowances                             $0
       $217,510              $265,000              ($47,490)      3    Net Sales                                            $2,735,300          $250,000
        $95,860               $90,000               ($5,860)      4    less: Cost of Goods Sold       (Schedule 'B')        $1,184,843           $90,000
       $121,650              $175,000              ($53,350)      5    Gross Profit                                         $1,550,457          $160,000
             $0                   $24                  ($24)      6    Interest                                                    $80                $0
                                                         $0       7    Other Income:
                                                         $0       8
                                                         $0       9

       $121,650              $175,024              ($53,374)     10      Total Revenues                                     $1,550,537          $160,000

                                                                      Expenses:
        $46,250               $48,000                $1,750      11    Compensation to Owner(s)/Officer(s)                    $508,285           $48,000
         $7,675                $8,000                 $325       12    Salaries                                               $193,671            $8,000
             $0                                          $0      13    Commissions                                                  $0
             $0                                          $0      14    Contract Labor                                               $0
                                                                       Rent/Lease:
              $0                    $0                    $0     15       Personal Property                                   $115,807                  $0
                                                          $0     16       Real Property                                             $0
                                                          $0     17    Insurance                                                    $0
                                                          $0     18    Management Fees                                              $0
                                                          $0     19    Depreciation                                                 $0
                                                                       Taxes:
                                                        $0       20       Employer Payroll Taxes                                    $0
                                                        $0       21       Real Property Taxes                                       $0
                                                        $0       22       Other Taxes                                               $0
        $21,989               $25,000               $3,011       23    Other Selling                                          $334,658           $20,000
         $4,331                $5,000                 $669       24    Other Administrative                                    $89,807            $5,000
                                                        $0       25    Interest                                                     $0
             $0               $50,000              $50,000       26    Other Expenses: Professional fees                       $50,000           $50,000
             $0                                         $0       27                                                                 $0
             $0                    $0                   $0       28                                                                 $0                $0
        $47,566               $45,000              ($2,566)      29 Bankruptcy legal fees and other legal fees                $422,718           $30,000
             $0                                         $0       30                                                              ($194)
                                                        $0       31                                                                 $0
                                                        $0       32                                                                 $0
                                                        $0       33
                                                        $0       34

       $127,811              $181,000              $53,189       35      Total Expenses                                     $1,714,752          $161,000

         ($6,161)             ($5,976)                ($185)     36 Subtotal                                                 ($164,215)           ($1,000)

                                                                    Reorganization Items:
              $0                                          $0     37 Professional Fees                                               $0
                                                          $0     38 Provisions for Rejected Executory Contracts                     $0
                                                          $0     39 Interest Earned on Accumulated Cash from                        $0
                                                                     Resulting Chp 11 Case                                          $0
                                                          $0     40 Gain or (Loss) from Sale of Equipment                           $0
              $0                                          $0     41 U.S. Trustee Quarterly Fees                                     $0
                                                          $0     42                                                                 $0

              $0                    $0                    $0     43       Total Reorganization Items                                $0                  $0

         ($6,161)             ($5,976)                ($185)     44 Net Profit (Loss) Before Federal & State Taxes           ($164,215)           ($1,000)
              $0                                         $0      45 Federal & State Income Taxes

         ($6,161)             ($5,976)                ($185)     46 Net Profit (Loss)                                        ($164,215)           ($1,000)

Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only):
                Case: 19-41283                Doc# 262            Filed: 05/20/20              Entered: 05/20/20 21:39:56                 Page 2 of
                                                                                                                                               Revised 1/1/98
                                                                              30
                                                        BALANCE SHEET
                                                      (General Business Case)
                                                     For the Month Ended            04/30/20


     Assets
                                                                                From Schedules                  Market Value
         Current Assets

 1            Cash and cash equivalents - unrestricted                                                                    $338,758
 2            Cash and cash equivalents - restricted                                                                            $0
 3            Accounts receivable (net)                                                 A                                 $565,667
 4            Inventory                                                                 B                                  $15,000
 5            Prepaid expenses
 6            Professional retainers
 7            Other:
 8

 9                    Total Current Assets                                                                                $919,425

         Property and Equipment (Market Value)

10            Real property                                                             C                                         $0
11            Machinery and equipment                                                   D                                         $0
12            Furniture and fixtures                                                    D                                         $0
13            Office equipment                                                          D                                         $0
14            Leasehold improvements                                                    D                                         $0
15            Vehicles                                                                  D                                         $0
16            Other:                                                                    D
17                                                                                      D
18                                                                                      D
19                                                                                      D
20                                                                                      D

21                    Total Property and Equipment                                                                                $0

         Other Assets

22            Loans to shareholders
23            Loans to affiliates
24
25            Rent deposit                                                                                                  $20,542
26
27
28                    Total Other Assets                                                                                    $20,542

29                    Total Assets                                                  $919,425                              $939,967

     NOTE:
              Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
              prices, etc.) and the date the value was determined.




         Case: 19-41283         Doc# 262         Filed: 05/20/20        Entered: 05/20/20 21:39:56               Page 3 of
                                                                                                                    Revised 1/1/98
                                                             30
Case: 19-41283   Doc# 262   Filed: 05/20/20   Entered: 05/20/20 21:39:56   Page 4 of
                                        30
Case: 19-41283   Doc# 262   Filed: 05/20/20   Entered: 05/20/20 21:39:56   Page 5 of
                                        30
                                                  Schedule C
                                                 Real Property

Description                                                                  Cost              Market Value
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0


                                                  Schedule D
                                            Other Depreciable Assets

Description                                                                  Cost              Market Value
Machinery & Equipment -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Furniture & Fixtures -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Office Equipment -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Leasehold Improvements -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Vehicles -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0




              Case: 19-41283   Doc# 262   Filed: 05/20/20    Entered: 05/20/20 21:39:56   Page 6 of
                                                                                             Revised 1/1/98
                                                      30
                                                               Schedule E
                                                      Aging of Post-Petition Taxes
                                              (As of End of the Current Reporting Period)

Taxes Payable                                      0-30 Days           31-60 Days         61-90 Days         91+ Days              Total
Federal
      Income Tax Withholding                                  $0                  $0                 $0               $0                   $0
      FICA - Employee                                         $0                  $0                 $0               $0                   $0
      FICA - Employer                                         $0                  $0                 $0               $0                   $0
      Unemployment (FUTA)                                     $0                  $0                 $0               $0                   $0
      Income                                                  $0                  $0                 $0               $0                   $0
      Other (Attach List)                                     $0                  $0                 $0               $0                   $0
Total Federal Taxes                                           $0                  $0                 $0               $0                   $0
State and Local
      Income Tax Withholding                                  $0                  $0                 $0               $0                   $0
      Unemployment (UT)                                       $0                  $0                 $0               $0                   $0
      Disability Insurance (DI)                               $0                  $0                 $0               $0                   $0
      Empl. Training Tax (ETT)                                $0                  $0                 $0               $0                   $0
      Sales                                                   $0                  $0                 $0               $0                   $0
      Excise                                                  $0                  $0                 $0               $0                   $0
      Real property                                           $0                  $0                 $0               $0                   $0
      Personal property                                       $0                  $0                 $0               $0                   $0
      Income                                                  $0                  $0                 $0               $0                   $0
      Other (Attach List)                                     $0                  $0                 $0               $0                   $0
Total State & Local Taxes                                     $0                  $0                 $0               $0                   $0
Total Taxes                                                   $0                  $0                 $0               $0                   $0



                                                               Schedule F
                                                          Pre-Petition Liabilities

                                                                                           Claimed           Allowed
List Total Claims For Each Classification -                                                Amount           Amount (b)
      Secured claims (a)                                                                            $0               $0
      Priority claims other than taxes                                                              $0               $0
      Priority tax claims                                                                           $0               $0
      General unsecured claims                                                              $5,206,550       $5,206,550

      (a)   List total amount of claims even it under secured.
      (b)   Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
            alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a
            claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and
            $3,000,000 as the Allowed Amount.
                                                               Schedule G
                                                      Rental Income Information
                                                Not applicable to General Business Cases

                                                               Schedule H
                                             Recapitulation of Funds Held at End of Month

                                                   Account 1           Account 2           Account 3        Account 4
Bank                                            Chase - All         Paypal              BlueSnap          Comerica
Account Type                                    checking/Saving     Deposit             Deposit           Checking
Account No.                                     Various                                                   Various
Account Purpose                                 General             Payments            Payments          General
Balance, End of Month                                 $298,076                 $5,039         $34,241            $1,402
Total Funds on Hand for all Accounts                  $338,758                     $0

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.
             Case: 19-41283            Doc# 262         Filed: 05/20/20          Entered: 05/20/20 21:39:56                PageRevised
                                                                                                                                 7 of1/1/98
                                                                    30
                                  STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                Increase/(Decrease) in Cash and Cash Equivalents
                                                      For the Month Ended     04/30/20

                                                                                                Actual                     Cumulative
                                                                                             Current Month                (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                          $0                           $0
2          Cash Received from Sales                                                                 $216,211                   $2,627,430
3          Interest Received                                                                              $0                          $80
4          Borrowings                                                                                     $0                           $0
5          Funds from Shareholders, Partners, or Other Insiders                                           $0                           $0
6          Capital Contributions                                                                          $0                           $0
7                                                                                                                                      $0
8                                                                                                                                      $0
9                                                                                                                                      $0
10                                                                                                                                     $0
11                                                                                                                                     $0

12               Total Cash Receipts                                                                $216,211                   $2,627,510

     Cash Disbursements                                                                                                                $0
13         Payments for Inventory                                                                         $0                      $15,000
14         Selling                                                                                   $21,989                     $334,282
15         Administrative                                                                             $4,331                      $89,807
16         Capital Expenditures                                                                           $0                           $0
17         Principal Payments on Debt                                                                     $0                           $0
18         Interest Paid                                                                                  $0                           $0
           Rent/Lease:                                                                                                                 $0
19               Personal Property                                                                           $0                  $115,807
20               Real Property                                                                                                         $0
           Amount Paid to Owner(s)/Officer(s)                                                                                          $0
21               Salaries                                                                            $46,250                     $598,240
22               Draws                                                                                    $0                           $0
23               Commissions/Royalties                                                                    $0                           $0
24               Expense Reimbursements                                                                   $0                           $0
25               Other                                                                                    $0                           $0
26         Salaries/Commissions (less employee withholding)                                           $7,675                     $159,243
27         Management Fees                                                                                $0                  ($1,312,379)
           Taxes:
28               Employee Withholding                                                                     $0                           $0
29               Employer Payroll Taxes                                                                   $0                           $0
30               Real Property Taxes                                                                      $0                           $0
31               Other Taxes                                                                              $0                           $0
32         Other Cash Outflows:                                                                           $0                           $0
33               Vendors related to product delivery and performance                                 $62,307                  ($1,312,379)
34               Legal fees                                                                          $45,347
35               Research and development costs                                                      $27,500                     $325,500
36               Tax return preparation fees                                                              $0                      $43,443
37               Trustee fees Other expenses                                                              $0                      $17,374

38               Total Cash Disbursements:                                                          $215,399                   $2,784,621

39 Net Increase (Decrease) in Cash                                                                      $812                    ($157,111)

40 Cash Balance, Beginning of Period                                                                $337,946                     $495,868

41 Cash Balance, End of Period                                                                      $338,758                     $338,757

               Case: 19-41283           Doc# 262        Filed: 05/20/20      Entered: 05/20/20 21:39:56           PageRevised
                                                                                                                        8 of1/1/98
                                                                    30
                                                            STATEMENT OF CASH FLOWS
                                                (Optional) Increase/(Decrease) in Cash and Cash Equivalents
                                                                    For the Month Ended 04/30/20

                                                                                                            Actual             Cumulative
     Cash Flows From Operating Activities                                                                Current Month        (Case to Date)
1         Cash Received from Sales                                                                              $216,211              $2,627,430
2         Rent/Leases Collected                                                                                       $0                      $0
3         Interest Received                                                                                           $0                     $80
4         Cash Paid to Suppliers                                                                                 $89,807              $1,151,980
5         Cash Paid for Selling Expenses                                                                         $21,989                $334,282
6         Cash Paid for Administrative Expenses                                                                   $4,331                 $89,807
          Cash Paid for Rents/Leases:                                                                                                         $0
7              Personal Property                                                                                      $0                $115,807
8              Real Property                                                                                          $0                      $0
9         Cash Paid for Interest                                                                                      $0                      $0
10        Cash Paid for Net Payroll and Benefits                                                                  $7,675                $159,243
          Cash Paid to Owner(s)/Officer(s)                                                                                                    $0
11             Salaries                                                                                          $46,250                $598,240
12             Draws                                                                                                  $0                      $0
13             Commissions/Royalties                                                                                  $0                      $0
14             Expense Reimbursements                                                                                 $0                      $0
15             Other                                                                                                  $0                      $0
          Cash Paid for Taxes Paid/Deposited to Tax Acct.                                                                                     $0
16             Employer Payroll Tax                                                                                      $0                   $0
17             Employee Withholdings                                                                                     $0                   $0
18             Real Property Taxes                                                                                       $0                   $0
19             Other Taxes                                                                                               $0                   $0
20        Cash Paid for General Expenses                                                                                                      $0
21                                                                                                                                            $0
22            Tax return preparation fees                                                                             $0                 $43,443
23            Approved Bankruptcy Attorney fees                                                                  $45,347                $259,445
24            Inventory purchase                                                                                      $0                 $15,000
25                                                                                                                                            $0
26                                                                                                                                            $0

27            Net Cash Provided (Used) by Operating Activities before Reorganization Items                          $812               ($139,737)

     Cash Flows From Reorganization Items

28        Interest Received on Cash Accumulated Due to Chp 11 Case                                                                            $0
29        Professional Fees Paid for Services in Connection with Chp 11 Case                                             $0               $5,200
30        U.S. Trustee Quarterly Fees                                                                                    $0              $12,173
31                                                                                                                                            $0

32            Net Cash Provided (Used) by Reorganization Items                                                           $0             ($17,373)

33 Net Cash Provided (Used) for Operating Activities and Reorganization Items                                       $812               ($157,110)

     Cash Flows From Investing Activities

34        Capital Expenditures                                                                                                                 $0
35        Proceeds from Sales of Capital Goods due to Chp 11 Case                                                                              $0
36                                                                                                                                             $0

37            Net Cash Provided (Used) by Investing Activities                                                           $0                    $0

     Cash Flows From Financing Activities
38        Net Borrowings (Except Insiders)                                                                                                     $0
39        Net Borrowings from Shareholders, Partners, or Other Insiders                                                                        $0
40        Capital Contributions                                                                                                                $0
41        Principal Payments                                                                                                                   $0
42                                                                                                                                             $0

43            Net Cash Provided (Used) by Financing Activities                                                           $0                    $0

44 Net Increase (Decrease) in Cash and Cash Equivalents                                                             $812               ($157,110)

45 Cash and Cash Equivalents at Beginning of Month                                                               337,946               $495,868

46 Cash and Cash Equivalents at End of Month                                                                    $338,758               $338,758
                Case: 19-41283                Doc# 262           Filed: 05/20/20          Entered: 05/20/20 21:39:56            Page 9 of
                                                                                                                                        Revised 1/1/98
                                                                             30
                                                                                                                  April 01, 2020 through April 30, 2020
                                  JPMorgan Chase Bank, N.A.
                                  P O Box 182051                                                           Account Number:                          1820

                                  Columbus, OH 43218- 2051

                                                                                                         CUSTOMER SERVICE INFORMATION

                                                                                                         Web site:                www.Chase.com
                                                                                                         Service Center:           1-877-425-8100
                                  00002621 DRE 703 210 12620 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                  JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                  5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                  STE 37
                                  PLEASANTON CA 94588-8552




                                                                                                                                                               00026210101000000021
         *start*summary




                                                                      Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                    $0.00
                     Deposits and Additions                                           4              125,614.11
                     Electronic Withdrawals                                           1             -125,114.11
                     Ending Balance                                                   5                 $500.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




 *start*deposits and additions




             DEPOSITS AND ADDITIONS

             04/21                       Vidillion, Inc. Deposit Dp76545437         CCD ID: Bizedp                                              $108,156.00
             04/21                       Rhythmonellc Payment 12279                 CCD ID: 7208883948                                            16,958.11
             04/28                       Deposit      1912112776                                                                                     250.00
             04/28                       Deposit      1912112782                                                                                     250.00
             Total Deposits and Additions                                                                                                       $125,614.11
 *end*deposits and additions



   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               04/22                  04/22 Online Transfer To Chk ...8142 Transaction#: 9492845384                                              $125,114.11
               Total Electronic Withdrawals                                                                                                      $125,114.11
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            04/21                                                                     $125,114.11
            04/22                                                                            0.00
            04/28
*end*daily ending balance3
                                                                                           500.00



                                     Case: 19-41283           Doc# 262          Filed: 05/20/20     Entered: 05/20/20 21:39:56Page 1Page
                                                                                                                                    of 2
                                                                                                                                         10 of
                                                                                             30
                                                                                                                     April 01, 2020 through April 30, 2020
                                                                                                                 Account Number:                        1820



*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $0.00
            Other Service Charges                                                               $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 262    Filed: 05/20/20            Entered: 05/20/20 21:39:56Page 2Page
                                                                                                                                      of 2
                                                                                                                                           11 of
                                                                                        30
                                                                                                                              April 01, 2020 through April 30, 2020
                                              JPMorgan Chase Bank, N.A.
                                              P O Box 182051                                                            Account Number:                         2560

                                              Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                              00002622 DRE 703 210 12620 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                              JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                              5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                              STE 37
                                              PLEASANTON CA 94588-8552




                                                                                                                                                                           00026220101000000021
         *start*summary




                                                                                  Chase Platinum Business Checking
                        CHECKING SUMMARY
                     Beginning Balance                                                                                $0.00
                     Ending Balance                                                               0                   $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                              $0.00
            Other Service Charges                                                                            $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                             $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                               JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                 Case: 19-41283           Doc# 262          Filed: 05/20/20      Entered: 05/20/20 21:39:56Page 1Page
                                                                                                                                                 of 2
                                                                                                                                                      12 of
                                                                                                         30
                                                                    April 01, 2020through April 30, 2020
                                                                 Account Number:                     2560




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 262     Filed: 05/20/20         Entered: 05/20/20 21:39:56Page 2Page
                                                                                       of 2 13 of
                                           30
                                                                                                                              April 01, 2020 through April 30, 2020
                                              JPMorgan Chase Bank, N.A.
                                              P O Box 182051                                                            Account Number:                         3030

                                              Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                              00002623 DRE 703 210 12620 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                              JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                              5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                              STE 37
                                              PLEASANTON CA 94588-8552




                                                                                                                                                                           00026230101000000021
         *start*summary




                                                                                  Chase Platinum Business Checking
                        CHECKING SUMMARY
                     Beginning Balance                                                                                $0.00
                     Ending Balance                                                               0                   $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                              $0.00
            Other Service Charges                                                                            $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                             $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                               JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                 Case: 19-41283           Doc# 262          Filed: 05/20/20      Entered: 05/20/20 21:39:56Page 1Page
                                                                                                                                                 of 2
                                                                                                                                                      14 of
                                                                                                         30
                                                                    April 01, 2020through April 30, 2020
                                                                 Account Number:                     3030




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 262     Filed: 05/20/20         Entered: 05/20/20 21:39:56Page 2Page
                                                                                       of 2 15 of
                                           30
                                                                                                               April 01, 2020 through April 30, 2020
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                           Account Number:                         5270

                                Columbus, OH 43218- 2051

                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                       Web site:                www.Chase.com
                                                                                                       Service Center:           1-877-425-8100
                                00005158 DRE 703 210 12620 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                PTIL LLC                                                               Para Espanol:             1-888-622-4273
                                5653 STONERIDGE DR STE 119                                             International Calls:      1-713-262-1679
                                PLEASANTON CA 94588-8583




                                                                                                                                                                00051580101000000021
       *start*summary




                                                                    Chase Platinum Business Checking
                       CHECKING SUMMARY
                       Beginning Balance                                                            $746.09
                       Deposits and Additions                                       1              10,000.00
                       Electronic Withdrawals                                       1             -10,000.00
                       Fees                                                         1                 -95.00
                       Ending Balance                                               3                $651.09
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            04/22                      Book Transfer Credit B/O: Jadoo Tv Inc Pleasanton CA 94588-8552 US Trn:                                 $10,000.00
                                       5508420113Es
            Total Deposits and Additions                                                                                                       $10,000.00
*end*deposits and additions



 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              04/24                 04/24 Online International Wire Transfer Via: Deutsche Bank Trust Company America/0103                     $10,000.00
                                    A/C: Societe Generale Expressbank Varna 9000, Bulgaria Ben: Neterra Ltd. Sofia 1784 Bg Ref:
                                    Business Expenses Ssn: 0211040 Trn: 3236920115Es
              Total Electronic Withdrawals                                                                                                     $10,000.00
 *end*electronic withdrawal


 *start*fees section




                       FEES

              04/03                  Service Charges For The Month of March                                                                            $95.00
              Total Fees                                                                                                                               $95.00
 *end*fees section




                                   Case: 19-41283           Doc# 262          Filed: 05/20/20   Entered: 05/20/20 21:39:56Page 1Page
                                                                                                                                of 2
                                                                                                                                     16 of
                                                                                           30
                                                                                                                      April 01, 2020 through April 30, 2020
                                                                                                                  Account Number:                        5270



*start*daily ending balance3




             DAILY ENDING BALANCE

            04/03                                                                      $651.09
            04/22                                                                    10,651.09
            04/24
*end*daily ending balance3
                                                                                        651.09
*start*service charge summary2




               SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $95.00
            Other Service Charges                                                                $0.00
            Total Service Charges
*start*service charge summary2 part2
                                                                                                $95.00 Will be assessed on 5/5/20

            You were assessed a monthly service fee on your Chase Platinum Business Checking account because you did not
            maintain the required relationship balance.
*end*service charge summary2




*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee                                                        1                                            $95.00                 $95.00
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                         1      Unlimited                0              $0.40                   $0.00
            Credits
            Non-Electronic Transactions                                                1            500                0              $0.40                   $0.00
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee                                             1              4                0            $40.00                  $0.00
            Subtotal Other Service Charges (Will be assessed on 5/5/20)                                                                                    $95.00

            ACCOUNT                   5270
            Monthly Service Fee
            Monthly Service Fee                                                        1
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                         1
            Credits
            Non-Electronic Transactions                                                1
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee
*end*service charge detail2
                                                                                       1
*start*dre portrait disclosure message area




                   IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                   address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                   incorrect or if you need more information about a transfer listed on the statement or receipt.
                   For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                   appeared. Be prepared to give us the following information:
                                  Your name and account number
                                  The dollar amount of the suspected error
                                  A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                   We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                   accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                   us to complete our investigation.
                   IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                   incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                   you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                   Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                   JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 262     Filed: 05/20/20            Entered: 05/20/20 21:39:56Page 2Page
                                                                                                                                       of 2
                                                                                                                                            17 of
                                                                                         30
                                                                                                              April 01, 2020 through April 30, 2020
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                           Account Number:                        8142

                                Columbus, OH 43218- 2051

                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                       Web site:                www.Chase.com
                                                                                                       Service Center:           1-877-425-8100
                                00024787 DRE 703 210 12620 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                STE 37
                                PLEASANTON CA 94588-8552




                                                                                                                                                           00247870301000000023
       *start*summary




                                                                    Chase Platinum Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                           $309,765.54
                    Deposits and Additions                                        10             201,422.59
                    Checks Paid                                                    7             -44,995.97
                    ATM & Debit Card Withdrawals                                   1                -200.00
                    Electronic Withdrawals                                        14            -170,195.70
                    Fees                                                           1                -145.00
                    Ending Balance                                                33            $295,651.46
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            04/03                      ATM Check Deposit      04/03 4747 Hopyard Rd Ste E01 Pleasanton CA Card 0357                               $40.00
            04/06                      Deposit    1057483906                                                                                    1,440.00
            04/06                      Bluesnap Inc.     2921 423147          CCD ID: 1450479415                                                6,427.87
            04/13                      Bluesnap Inc.     2921 427315          CCD ID: 1450479415                                                6,127.13
            04/20                      Bluesnap Inc.     2921 1000259         CCD ID: 1450479415                                               13,273.06
            04/22                      Online Transfer From Chk ...1820 Transaction#: 9492845384                                              125,114.11
            04/23                      Paypal, Inc. EDI Pymnts Doc0020013409          ID: 6770510487                                           21,728.30
            04/23                      Paypal        Transfer           PPD ID: Paypalsd11                                                      6,000.00
            04/27                      Bluesnap Inc.     2921 1004647         CCD ID: 1450479415                                               13,272.12
            04/30                      Paypal        Transfer           PPD ID: Paypalsdw1                                                      8,000.00
            Total Deposits and Additions                                                                                                    $201,422.59
*end*deposits and additions




                                   Case: 19-41283           Doc# 262          Filed: 05/20/20   Entered: 05/20/20 21:39:56Page 1Page
                                                                                                                                of 6
                                                                                                                                     18 of
                                                                                           30
                                                                                                                 April 01, 2020 through April 30, 2020
                                                                                                             Account Number:                       8142



*start*checks paid section3




            CHECKS PAID

       5052                          ^                                                                                          04/01               $391.00
       5053                          ^                                                                                          04/06              1,600.00
       5054                          ^                                                                                          04/10             36,518.51
       5055                          ^                                                                                          04/09                727.39
       5056                          ^                                                                                          04/10              2,500.00
       5057                          ^                                                                                          04/22              1,002.00
       5058                          ^                                                                                          04/20              2,257.07
            Total Checks Paid                                                                                                                    $44,995.97
            If you see a description in the Checks Paid section, it means that we received only electronic information about the check,
            not the original or an image of the check. As a result, we're not able to return the check to you or show you an image.
            ^ An image of this check may be available for you to view on Chase.com.
*end*checks paid section3


 *start*atm debit withdrawal




            ATM & DEBIT CARD WITHDRAWALS

              04/29                      ATM Withdrawal       04/29 4747 Hopyard Rd Ste E01 Pleasanton CA Card 0365                                  $200.00
              Total ATM & Debit Card Withdrawals                                                                                                     $200.00
 *end*atm debit withdrawal


 *start*atm and debit card summary




                       ATM & DEBIT CARD SUMMARY
          Sajid A Sohail Card 0357
                                                        Total ATM Withdrawals & Debits                                                                    $0.00
                                                        Total Card Purchases                                                                              $0.00
                                                        Total Card Deposits & Credits                                                                    $40.00
          Sadia B Sohail Card 0365
                                                        Total ATM Withdrawals & Debits                                                              $200.00
                                                        Total Card Purchases                                                                          $0.00
                                                        Total Card Deposits & Credits                                                                 $0.00
          ATM & Debit Card Totals
                                                        Total ATM Withdrawals & Debits                                                              $200.00
                                                        Total Card Purchases                                                                          $0.00
 *end*atm and debit card summary
                                                        Total Card Deposits & Credits                                                                $40.00
 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              04/08                      Paypal        Echeck 1008531173991 Web ID: Paypalec88                                                      $235.39
              04/13                      04/13 Fedwire Debit Via: Key Gr Lakes Cleve/041001039 A/C: Trinet San Leandro CA 94577                   26,321.30
                                         Ref:/Acc/Obi: Trinet Request Imad: 0413B1Qgc06C007669 Trn: 0095509104Fg
              04/14                      04/14 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                 4,238.61
                                         197132107 US Org:                    8142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc.
                                         Ref: Business Expenses/Ocmt/Cad5720,00/Exch/1.3495/Cntr/47764802/Acc/Accoun T
                                         0193011 Trn: 4244600105Re
              04/14                      04/14 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                 1,852.81
                                         197132107 US Org:                    8142 Jadoo Tv Inc Ben:/1014786 1970568 Ontario Inc
                                         Ref: Business Expenses/Ocmt/Cad2500,00/Exch/1.3493/Cntr/47782573/ Trn: 3994200105Re
              04/14                      04/14 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                 1,853.36
                                         197132107 US Org:                    8142 Jadoo Tv Inc Ben:/5266747 Roya Mahmoodzadeh
                                         Khalkhail Ref: Business Expenses/Ocmt/Cad2500,00/Exch/1.3489/Cntr/32447222/ Trn:
 *end*electronic withdrawal
                                         3672200105Re

                                         Case: 19-41283         Doc# 262       Filed: 05/20/20       Entered: 05/20/20 21:39:56Page 2Page
                                                                                                                                     of 6
                                                                                                                                          19 of
                                                                                            30
                                                                                                                 April 01, 2020 through April 30, 2020
                                                                                                              Account Number:                      8142



   *start*electronic withdrawal




                                                                                 (continued)
           ELECTRONIC WITHDRAWALS

               04/21                   Citi Autopay Payment 080095923002915 Tel ID: Citicardap                                                        84.99
               04/22                   04/22 Online Domestic Wire Transfer A/C: Ptil LLC Pleasanton CA 94588-8583 US Trn:                         10,000.00
                                       5508420113Es
               04/23                   American Express ACH Pmt A6370               Web ID: 9493560001                                            58,311.30
               04/24                   04/24 Online International Wire Transfer Via: Standard Chart/026002561 A/C: Fayspkkaxxx                    27,500.00




                                                                                                                                                                10247870302000000063
                                       Karachi Pk Ben: Altair Technologies (Pvt.) Ltd Islamabad Pk Ref: Business
                                       Expenses/Time/05:22 Imad: 0424B1Qgc03C000932 Trn: 3237020115Es
               04/28                   04/28 Fedwire Debit Via: Key Gr Lakes Cleve/041001039 A/C: Trinet San Leandro CA 94577                     27,604.12
                                       Ref:/Acc/Obi: Trinet Request Imad: 0428B1Qgc03C005420 Trn: 0180809119Fg
               04/30                   04/30 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                   1,853.22
                                       197132107 US Org:                    8142 Jadoo Tv Inc Ben:/1014786 1970568 Ontario Inc
                                       Ref: Business Expenses/Ocmt/Cad2500,00/Exch/1.3490/Cntr/15212843/ Trn: 6330200121Re
               04/30                   04/30 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                   4,239.55
                                       197132107 US Org:                    8142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc.
                                       Ref: Business Expenses/Ocmt/Cad5720,00/Exch/1.3492/Cntr/83737505/Acc/Accoun T
                                       0193011 Trn: 5740700121Re
               04/30                   04/30 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                   2,201.05
                                       197132107 US Org:                    8142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc.
                                       Ref: Business Expenses/Ocmt/Cad2969,00/Exch/1.3489/Cntr/15215458/Acc/Accoun T
                                       0193011 Trn: 6035600121Re
               04/30                   04/30 Online International Wire Transfer A/C: T. C. Ziraat Bankasi A.S. Ankara Turkey 00000-                 3,900.00
                                       Tr Ref: Business Expenses Trn: 5530620121Es
               Total Electronic Withdrawals                                                                                                     $170,195.70
   *end*electronic withdrawal


   *start*fees section




                         FEES

               04/03                    Service Charges For The Month of March                                                                       $145.00
               Total Fees                                                                                                                            $145.00
   *end*fees section




*start*daily ending balance2




                DAILY ENDING BALANCE

     04/01                                         $309,374.54           04/13                   255,361.95            04/24                       314,377.28
     04/03                                          309,269.54           04/14                   247,417.17            04/27                       327,649.40
     04/06                                          315,537.41           04/20                   258,433.16            04/28                       300,045.28
     04/08                                          315,302.02           04/21                   258,348.17            04/29                       299,845.28
     04/09                                          314,574.63           04/22                   372,460.28            04/30                       295,651.46
     04/10
*end*daily ending balance2
                                                    275,556.12           04/23                   341,877.28
*start*service charge summary2




              SERVICE CHARGE SUMMARY
            Chase Platinum Business Checking Accounts Included:                                        8280 ,                         1820,
                              2560,                    3030,                                        8163

*start*service charge summary2 part1




            Monthly Service Fee                                                                 $0.00
            Other Service Charges                                                              $60.00
            Total Service Charges
*start*service charge summary2 part2
                                                                                               $60.00 Will be assessed on 5/5/20

            The monthly service fee was waived on your Chase Platinum Business Checking account because you maintained the
            required relationship balance.
*end*service charge summary2




                                       Case: 19-41283         Doc# 262        Filed: 05/20/20       Entered: 05/20/20 21:39:56Page 3Page
                                                                                                                                    of 6
                                                                                                                                         20 of
                                                                                           30
                                                                                              April 01, 2020 through April 30, 2020
                                                                                           Account Number:                      8142



*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee Waived                                   0                                   $95.00                   $0.00
            Other Service Charges:
            Electronic Credits
            Electronic Items Deposited                                   1   Unlimited         0              $0.40                   $0.00
            Electronic Credits                                          11   Unlimited         0              $0.40                   $0.00
            Credits
            Non-Electronic Transactions                                 29        500          0              $0.40                   $0.00
            Electronic Credits
            International Incoming Wire Fee                              1   Unlimited         0             $15.00                   $0.00
            Miscellaneous Fees
            Domestic Wire Fee                                            2          2          0             $35.00                $0.00
            Online US Dollar Intl Wire Fee                               2          2          0             $40.00                $0.00
            Online Fx Intl Wire Fee                                      7          0          7              $5.00               $35.00
            Online Domestic Wire Fee                                     1          0          1             $25.00               $25.00
            Subtotal Other Service Charges (Will be assessed on 5/5/20)                                                           $60.00

            ACCOUNT                  1820
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                          2
            Credits
            Non-Electronic Transactions                                 4

            ACCOUNT                  8163
            Electronic Credits
            Electronic Credits                                          1
            Credits
            Non-Electronic Transactions                                 1
            Electronic Credits
            International Incoming Wire Fee                             1
            Miscellaneous Fees
            Online Fx Intl Wire Fee                                     1

            ACCOUNT                   8142
            Electronic Credits
            Electronic Items Deposited                                  1
            Electronic Credits                                          8
            Credits
            Non-Electronic Transactions                                24
            Miscellaneous Fees
            Domestic Wire Fee                                           2
            Online US Dollar Intl Wire Fee                              2
            Online Fx Intl Wire Fee                                     6
            Online Domestic Wire Fee
*end*service charge detail2
                                                                        1




                                Case: 19-41283   Doc# 262      Filed: 05/20/20       Entered: 05/20/20 21:39:56Page 4Page
                                                                                                                     of 6
                                                                                                                          21 of
                                                                            30
                                                                                                                     April 01, 2020 through April 30, 2020
                                                                                                                 Account Number:                        8142



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error




                                                                                                                                                                           10247870303000000063
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 262    Filed: 05/20/20            Entered: 05/20/20 21:39:56Page 5Page
                                                                                                                                      of 6
                                                                                                                                           22 of
                                                                                        30
                                                                    April 01, 2020through April 30, 2020
                                                                 Account Number:                     8142




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 262     Filed: 05/20/20         Entered: 05/20/20 21:39:56Page 6Page
                                                                                       of 6 23 of
                                           30
                                                                                                                   April 01, 2020 through April 30, 2020
                                  JPMorgan Chase Bank, N.A.
                                  P O Box 182051                                                             Account Number:                         8163

                                  Columbus, OH 43218- 2051

                                                                                                           CUSTOMER SERVICE INFORMATION

                                                                                                           Web site:                www.Chase.com
                                                                                                           Service Center:           1-877-425-8100
                                  00023765 DRE 703 141 12220 NNNNNNNNNNN T 1 000000000 64 0000             Deaf and Hard of Hearing: 1-800-242-7383
                                  JADOO TV, INC.                                                           Para Espanol:             1-888-622-4273
                                  5880 W LAS POSITAS BLVD                                                  International Calls:      1-713-262-1679
                                  STE 37
                                  PLEASANTON CA 94588-8552




                                                                                                                                                                00237650101000000021
         *start*summary




                                                                        Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                  $826.26
                     Deposits and Additions                                          1                  2,109.00
                     Electronic Withdrawals                                          1                 -1,853.36
                     Ending Balance                                                  2                 $1,081.90
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




 *start*deposits and additions




             DEPOSITS AND ADDITIONS

             04/09                        Book Transfer Credit B/O: Canadian Imperial Bank of Commerce Toronto On Canada M5E                        $2,109.00
                                          1-G4 CA Org:/09602Madnyds Web Madny Digital Services
                                          Ref:/Chgs/USD0,/Chgs/USD22,00/Ocmt/USD2131,/ Trn: 5762836100Fs
             Total Deposits and Additions                                                                                                           $2,109.00
 *end*deposits and additions



   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               04/30                  04/30 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                    $1,853.36
                                      197132107 US Org:                    8163 Jadoo Tv, Inc. Ben:/5266747 Roya Mahmoodzadeh
                                      Khalkhail Ref: Business Expenses/Ocmt/Cad2500,00/Exch/1.3489/Cntr/10924803/ Trn:
                                      5937200121Re
               Total Electronic Withdrawals                                                                                                         $1,853.36
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            04/09                                                                        $2,935.26
            04/30
*end*daily ending balance3
                                                                                          1,081.90




                                     Case: 19-41283            Doc# 262         Filed: 05/20/20      Entered: 05/20/20 21:39:56Page 1Page
                                                                                                                                     of 2
                                                                                                                                          24 of
                                                                                             30
                                                                                                                     April 01, 2020 through April 30, 2020
                                                                                                                 Account Number:                        8163



*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $0.00
            Other Service Charges                                                               $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 262    Filed: 05/20/20            Entered: 05/20/20 21:39:56Page 2Page
                                                                                                                                      of 2
                                                                                                                                           25 of
                                                                                        30
                                                                                                                              April 01, 2020 through April 30, 2020
                                              JPMorgan Chase Bank, N.A.
                                              P O Box 182051                                                            Account Number:                         8280

                                              Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                              00002618 DRE 703 210 12620 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                              JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                              5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                              STE 37
                                              PLEASANTON CA 94588-8552




                                                                                                                                                                           00026180101000000021
         *start*summary




                                                                                  Chase Platinum Business Checking
                        CHECKING SUMMARY
                     Beginning Balance                                                                                $0.00
                     Ending Balance                                                               0                   $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                              $0.00
            Other Service Charges                                                                            $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                             $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                               JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                 Case: 19-41283           Doc# 262          Filed: 05/20/20      Entered: 05/20/20 21:39:56Page 1Page
                                                                                                                                                 of 2
                                                                                                                                                      26 of
                                                                                                         30
                                                                    April 01, 2020through April 30, 2020
                                                                 Account Number:                     8280




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 262     Filed: 05/20/20         Entered: 05/20/20 21:39:56Page 2Page
                                                                                       of 2 27 of
                                           30
Case: 19-41283   Doc# 262   Filed: 05/20/20   Entered: 05/20/20 21:39:56   Page 28 of
                                         30
Case: 19-41283   Doc# 262   Filed: 05/20/20   Entered: 05/20/20 21:39:56   Page 29 of
                                         30
Account Balance

Report parameters:
Merchant Id= 2921




                                       Total of                                                     Total of Payout                              BlueSnap
                  Total of Gross   Commission        Affiliates     Total of Net Total of Paid by      Adjustment      Account Refund Reserve     Reserve
Currency                Amount         Amount        Amount            Amount          3rd Party           Amount       Balance       Amount      Amount
USD                  38,004.34       -2,947.61                0      34,241.82                  0            119.41   34,319.44             0   14,991.00




                             Case: 19-41283       Doc# 262        Filed: 05/20/20    Entered: 05/20/20 21:39:56        Page 30 of
                                                                               30
